
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1551
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Faleomavaega (for
			 himself, Mr. Ellison,
			 Mr. Hastings of Florida,
			 Ms. Lee of California,
			 Mr. Grijalva,
			 Mr. Delahunt,
			 Mr. Honda,
			 Mr. George Miller of California, and
			 Mr. Lewis of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should promote respect for and full
		  application of the provisions of the United Nations Declaration on the Rights
		  of Indigenous Peoples consistent with United States law.
	
	
		Whereas, on September 13, 2007, the United Nations General
			 Assembly adopted the Declaration on the Rights of Indigenous Peoples, a
			 landmark declaration outlining the rights of the world’s 370,000,000 indigenous
			 peoples in 70 countries;
		Whereas the Declaration is a non-binding text, which sets
			 out the individual and collective rights of indigenous peoples, as well as
			 their rights to culture, identity, language, employment, health, and education,
			 and encourages indigenous peoples to maintain and strengthen their own
			 institutions, cultures, and traditions, and pursue their development in keeping
			 with their own needs and aspirations;
		Whereas the Declaration prohibits discrimination against
			 indigenous peoples and promotes their full and effective participation in all
			 matters that concern them, and their right to remain distinct and to pursue
			 their own visions of economic and social development;
		Whereas United Nations Secretary-General Ban Ki-moon
			 described the Declaration’s adoption as “a historic moment when UN Member
			 States and indigenous peoples have reconciled with their painful histories and
			 are resolved to move forward together on the path of human rights, justice and
			 development for all”;
		Whereas the Declaration was approved after 143 United
			 Nations Member States voted in favor, 11 abstained and four, Australia, Canada,
			 New Zealand, and the United States, voted against the text;
		Whereas since the Declaration’s adoption, Australia and
			 New Zealand have reversed their positions and now endorse the
			 Declaration;
		Whereas in March 2010, the Government of Canada announced
			 it would take steps to endorse the Declaration;
		Whereas indigenous peoples continue to face
			 disproportionate and dire poverty, unemployment, environmental degradation,
			 inadequate health care, violent crime, and discrimination around the
			 world;
		Whereas in November 2009, President Barack Obama invited
			 representatives from each of the 564 indigenous tribes in the United States to
			 attend a White House Tribal Nations Conference;
		Whereas nearly 500 tribal leaders participated in the most
			 widely attended White House tribal meeting in United States history;
		Whereas President Obama signed a memorandum on November 5,
			 2009, directing every Federal agency to develop plans to implement fully the
			 Executive Order on “Consultation and Coordination with Tribal Governments”,
			 which mandates that all agencies have an accountable process for meaningful and
			 timely input by tribal officials in the development of regulatory policies that
			 have tribal implications;
		Whereas the United States supports the Initiative for
			 Conservation in the Andean Amazon, a regional program designed to strengthen
			 indigenous efforts to protect and conserve the Amazon rainforest;
		Whereas the United States participates fully and actively
			 in the Arctic Council, a high-level intergovernmental forum comprised of the
			 eight Arctic countries where Arctic indigenous peoples, represented by
			 Permanent Participant organizations, have co-equal roles; and
		Whereas in an April 20, 2010, speech at the United Nations
			 Permanent Forum on Indigenous Issues, Ambassador Susan E. Rice, United States
			 Permanent Representative to the United Nations, stated that, because “far more
			 must be done—at home and abroad—to tackle [the challenges of indigenous
			 peoples], expand the circle of opportunity, and work with our Native
			 communities to ensure they enjoy the security and dignity that all citizens
			 deserve … I am pleased to announce that the United States has decided to review
			 our position regarding the U.N. Declaration on the Rights of Indigenous
			 Peoples”: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Administration should continue to work
			 together with partners in indigenous communities domestically and around the
			 world to provide security, prosperity, equality, and opportunity for all;
			(2)the Declaration on
			 the Rights of Indigenous Peoples provides an important framework for addressing
			 indigenous issues globally;
			(3)the Administration’s decision to conduct a
			 formal review of the Declaration on the Rights of Indigenous Peoples and the
			 United States’ position on it is welcomed; and
			(4)the United States should promote respect
			 for and full application of the provisions of the Declaration on the Rights of
			 Indigenous Peoples, consistent with United States law.
			
